70 N.J. 464 (1976)
360 A.2d 400
KENNETH ROBINSON, AN INFANT BY HIS PARENT AND GUARDIAN AD LITEM, ERNESTINE ROBINSON, ET AL, PLAINTIFFS-RESPONDENTS,
v.
WILLIAM T. CAHILL, GOVERNOR OF THE STATE OF NEW JERSEY, ET AL, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
June 15, 1976.

ORDER
This matter having been duly considered by the Court, it is ORDERED that the order of this Court, dated May 13, 1976 [70 N.J. 155], is amended only in the following respect;
*465 Paragraph 1 on page 6 will now read as follows:
1. Payment of principal, interest and redemption of school bonds, anticipation notes and like obligations, existing as of July 1, 1976, or bonds authorized prior to July 1, 1976 and thereafter issued or notes in anticipation of such bonds thereafter issued, or costs of issuance thereof.